UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1972



CALVIN J. WEBER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES ARMY PERSONNEL SECURITY CLEAR-
ANCE FACILITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
439-AMD)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin J. Weber, Appellant Pro Se. Nadira Clarke, Special Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Weber appeals the district court’s order granting Ap-

pellee’s motion to dismiss and alternative summary judgment motion

because Weber’s suit was barred by the doctrine of res judicata.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Weber v. United States Army Personnel

Sec. Clearance Facility, No. CA-99-439-AMD (D. Md. May 21, 1999).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 20, 1999, the district court’s records show that it was entered
on the docket sheet on May 21, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2